 In the Matter of LADOGA CANNING COMPANYandCANNERY WORKERSLOCALUNIONNo. 22961, A. F. L.Case No. R-3735.-Decided May 18, 1.'413Jurisdiction:vegetablecanningindustry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until its majority representation in anappropriate unit is established; payroll period prior to date Company sus-pended normal operations because of tin-rationing order used to determineeligibility; election necessary.Unit Appropriate for Collective Bargaining:all productionand maintenanceemployees at one of Company's plants, excluding clerical, office, and super-visory employees, watchmen, truck drivers, and seasonal employees.Mr. Fred Olds,of East Alton, Ill., for the Union.Mr. J. Benson Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Cannery WorkersLocal Union No. 22961, A. F. of L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Ladoga Canning Company, Mound City,Illinois, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJack G. Evans, Trial Examiner. Said hearing was held at Cairo,Illinois, on April 10, 1942.The Union appeared and participated.'All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings, made at the hearing, arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :'The Company was properly served. Its plant superintendent and president werepresent at the hearing but refused to enter an appearance on behalf of the Company.41 N. L. R. B., No. 12.51 52DECISIONS OF NATIONALLABOR RELATIONS BOARDFINDINGS'OF FACTI.THE BUSINESS OF THE COMPANYLadoga Canning Company is an Indiana corporation having itsprincipal office in Indianapolis, Indiana. It is engaged in the busi-ness of processing and canning vegetables.The present controversyinvolves its plant at Mound City, Illinois.During the year 1941 thisplant received, in addition to other raw materials, about 250,000 casesof cans from points outside the State of Illinois.During the sameyear it packed the cans-and shipped 75 percent of them to pointsoutside the State of Illinois.II.THE ORGANIZATION INVOLVEDCannery Workers Local Union No. 22961 is a labor organization'affiliated with the American Federation of Labor. It admits to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 17, 1941, the Union sought recognition from theCompany as exclusive bargaining representative.The Companyrefused to accord recognition to the Union until the Union's majorityrepresentation in an appropriate unit was established.The recordindicates that the Union represents a substantial number of employeesin the unit hereinafter, found appropriate.2We find that a question affecting commerce has arisen. concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Union contends for, and in general the Company does notoppose, a unit consisting of all production and maintenance employeesat the Company's plant at Mound City, Illinois, excluding clerical,office, and supervisory employees, watchmen, truck drivers, and sea-sonal employees.The only issues in the case concern the inclusionor-exclusion of certain persons whose status as supervisory employeesis questioned or who are employedas seasonalemployees.The -fol-lowing are the employees involved :Bernie House:House is the assistant head of the warehouse depart-ment and supervises the storing or stacking of goods brought to that2 The TrialExaminer reportedthat 35 applicationcards offeredby the Unioncontainedthe names of persons on the Company's pay roll of January 10. 1942, and that thesignatures appeared to be genuine.There areapproximately 64 employees within theappropriate unit. LADOGA 'CANNING -COMPANY53department.The number of people working under him varies froma minimum of 2 to a maximum of about 10.The employees workingunder House were told by the plant foreman to follow House's in-structions.During theabsence of the plant foreman House hasentire charge of the department.We find that House is a supervisoryemployee and should be excluded from the appropriate unit.Hazel Salmon:Salmon'works primarily as 'a timekeeper in theCompany's office.At times she gives instructions to the employees.Salmon has never done any actual production work.We find thatSalmon is a clerical or a supervisory employee and should not beincluded in the unit.Seasonal Employees:The Company employs additional employeesduring its peak season.A few of these persons return year afteryear to help in this seasonal work, but a majority of those employedeach season do not return to work the following year.Under thesecircumstances,we find that the seasonal employees should be excludedfrom the appropriate unit.We find that all production and maintenance employees at the Com-pany's plantatMound City,Illinois, excluding clerical,office,andsupervisory employees, watchmen,truck drivers,and seasonal em-ployees constitute a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9 (c) of the Act.V. THE DETERMINATION OF REPRESENTATIVES.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.The normaloperations of the Company have been interrupted by the tin-ration-ing order of the War Production Board issued during the latterpart of February 1942.At that time a large number of employeeswere laid off. Since then the Company has been processing certainvegetables under priorities orders of theWar Depart:nent.As a,result of the present war situation and the above-mentioned tin-rationing order the future operations of the Company have beenrendered uncertain.The Union desires use of a pay-roll date priorto the date on which the Company suspended normal operations underthe tin-rationing order of the War Production Board to determineeligibility to vote.The record discloses that such a pay roll wouldbe representative of the normal complement of persons employed andthe Company admits that in the event it resumes normal operations,persons on such a pay roll would be reemployed first, since they arefamiliar with the work.The Company takes no position as to thepay-roll date.We shall direct that the employees of the Companyeligible to vote in the election shall be those in the appropriate unit 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho were employed during the pay-roll period next preceding Feb-ruary-l5, 1942, subject to the limitations and additions set forth inthe Direction herein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective' bargaining with Ladoga Can-ning Company, Mound City, Illinois, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, acting inthismatter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period next preceding Feb-ruary 15, 1942, including any such employees who did not work duringsaid-pay-roll period because they were ill or on vacation or in the ac-tive military service or training of the United States, or temporarilylaid off, but excluding any who have since quit or been discharged forcause, to determine whether or not they desire to be represented byCannery Workers Local Union No. 22961, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining. In,the-Matter of LADOGACANNING COMPANYandCANNERY WORKERS,LOCAL UNIONNo. 22961, A. F. L.Case No. R-3735CERTIFICATION OF REPRESENTATIVESJune 29, 194On May 18, 1942, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on June 6, 1942, under the direction and supervision of theRegional Director for the Fourteenth Region (St. Louis, Missouri).On June 8, 1942, the Regional Director, acting pursuant to Articlein, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, issued an Election Report, copies ofwhich were duly served upon the parties.No objections to theconduct of the ballot or to the Election Report were filed by any ofthe parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total number of ballots cast------------------------------63Number, of ballots challenged----------------------------10Number of blank ballots----------------------------------0Number of void ballots ---------------- --------- _-------0Number of valid votes counted----------------------------53Number of votes for CANNERY WoRE as LocAL UNION No.22961,AFL-------------------------------------------53Number of votes against CANNERY WoREEERs LOCAL UNION No.22961,AFL------------------------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Cannery Workers Local Union No.22961, affiliated with the American Federation of Labor, has been141 N. L.R. B. 51.41 N. L. R. B., No. 12a55 56DECISIONSOF NATIONALLABOR RELATIONS BOARDdesignated and selected by a majority of all the production andmaintenance employees of Ladoga Canning Company, Mound City,Illinois, exclusive of clerical, office, and supervisory employees, watch-men, truck drivers, and seasonal employees, as their representative forthe ,purposes of collective bargaining, and that, pursuant to the pro-visions of Section 9 (a) of the National Labor Relations Act, Cannery'Porkers Local Union No. 22961, affiliated with the American Fed-eration of Labor, is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates ofpay,wages,hours of employment, and other conditions ofemployment.--